     Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 1 of 23. PageID #: 126




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    Corporate Lodging Consultants, Inc.,                CASE NO. 1:21-CV-1611

                                   Plaintiff,
                  -vs-                                  JUDGE PAMELA A. BARKER


    Mary Szafarski, et al.,
                                                        MEMORANDUM OF OPINION AND
                                   Defendants.          ORDER


          This matter comes before the Court upon Plaintiff Corporate Lodging Consultants, Inc.’s

Motion for Temporary Restraining Order, Preliminary Injunction, and Expedited Hearing, which was

filed on August 18, 2021. (Doc. No. 3.) The Court conducted a telephonic conference with counsel

for Plaintiff, counsel for Defendant Mary Szafarski, and Robert Campbell, CEO of Campbell

Resources, Ltd. on August 19, 2021.1 For the following reasons, Plaintiff’s Motion is GRANTED

IN PART and DENIED IN PART, as set forth below.

    I.    Background

             a. Factual Background

          The Verified Complaint contains the following factual allegations. Plaintiff Corporate

Lodging Consultants, Inc. (hereinafter “Plaintiff” or “CLC”) is a Kansas corporation that provides

“comprehensive lodging solutions for businesses by streamlining long-term and project-based




1
 Genevieve Gold, counsel for Defendant Campbell, was also present. However, as she is not admitted in the State of
Ohio, she did not speak on behalf of Defendant Campbell during the conference. The Court did permit Ms. Gold to
communicate with Mr. Campbell to provide legal advice, as necessary, during the conference.
  Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 2 of 23. PageID #: 127




lodging for workforces.” (Doc. No. 1 at ¶¶ 15, 16.) It specializes in providing cost effective lodging

solutions for its corporate clients and has been in business for over 40 years. (Id. at ¶ 21.)

        Plaintiff has negotiated exclusive pricing with over 15,000 hotels and “relies on its

relationships with vendors and the goodwill that it has generated with customers over decades.” (Id.

at ¶¶ 22, 23.) Plaintiff alleges that, over time, it has developed a proprietary sales model, “which

includes prospecting, identifying, and qualifying potential corporate clients.” (Id. at ¶ 25.) Sales

information (including client contact information, preferences, travel pattern analytics, and sales

notes) is stored in Plaintiff’s Customer Relation Management (“CRM”) software, known as

“Salesforce.” (Id. at ¶ 26.) According to Plaintiff, “[d]eveloping one customer account could cost

upwards of hundreds of thousands of dollars.” (Id. at ¶ 27.) Information about “thousands of

customers and potential customers is stored in Salesforce.” (Id.) Additionally, Plaintiff stores

confidential pricing information, contract details, room usage, and other sales metrics in its internal

Intranet. (Id. at ¶ 28.) Finally, Plaintiff maintains proprietary software platforms (known as Talon

and Genesis) which also “house a wealth of customer information and which CLC operates so that

its sales personnel will have reliable access to key information when taking care of customers.” (Id.

at ¶ 29.)

        Plaintiff alleges that it takes “a number of steps to protect its critical information concerning

business and sales strategies, pricing, and customer relationships from being available to competitors

. . . includ[ing]: (1) confidentiality agreements and restrictive covenants executed by sales executives

and key employees; (2) IT security, such as password protection, termination of access rights at the

close of employment, and safeguards to prevent the computer system from being hacked; (3) exit

procedures, including exit memoranda sent to departing employees and exit interviews, in which


                                                   2
  Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 3 of 23. PageID #: 128




departing employees are reminded of their obligations to return all CLC proprietary materials and

information; and (4) need-to-know restrictions that limit access to confidential information to

particular employees.” (Id. at ¶ 30.) In addition, Plaintiff maintains various policies to protect its

confidential information, including policies covering Corporate Opportunities, Protection and Proper

Use of Company Assets, Confidentiality, Theft, Comdata Property, and Electronic Media Policies.

(Id. at ¶ 32.)

        Defendant Mary Szafarski began working for Plaintiff as a Senior Sales Director but was later

demoted to a Junior Sales Director. (Id. at ¶ 33.) Melissa Smith nee Stevens (who is not named as a

Defendant) was also employed by Plaintiff as a Junior Sales Director during this time frame. (Id. at

¶ 34.) As Sales Directors, both Szafarski and Smith could access and view information related to

clients stored in the CRM, including “point of contact for the client, contact information, the

salesperson servicing the account, notes related to the client and client preferences, as well as

opportunities reports and historical data.” (Id. at ¶ 36.) Szafarski and Smith also had access to

Plaintiff’s Intranet, which included contract terms, hotel usage reports, and pricing for specific

vendors, and negotiated pricing for specific customers. (Id. at ¶ 37.) Lastly, Szafarski and Smith had

access to Monthly Production Reports, which included “the names of hundreds of clients, the

projections for those clients, and the actual productions of clients.” (Id. at ¶ 38.)

        Smith executed an “Employment Covenants Agreement” with Plaintiff on December 18,

2014, which is attached to the Verified Complaint as Exhibit A. (Doc. No. 1-2.) This Agreement

contains confidentiality, non-competition, and non-solicitation provisions. (Id.) Plaintiff does not

allege that Defendant Szafarski executed an employment agreement during her tenure at CLC.

Rather, Plaintiff alleges that, on March 30, 2018, Szafarski “received and acknowledged” a document


                                                    3
  Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 4 of 23. PageID #: 129




entitled “Employee’s Non-Disclosure and Noncompetition Agreement.” (Doc. No. 1 at ¶ 40; Doc.

No. 1-3.) In response to receiving this document, Szafarski states “I will print this out and review.”

(Doc. No. 1-3 at PageID# 37.)

       On May 5, 2021, Smith resigned her employment with Plaintiff and began working for

Defendant Campbell Resources Ltd. (hereinafter “Campbell”) as a National Sales Manager. (Doc.

No. 1 at ¶¶ 53, 63.) The following month, on June 4, 2021, Defendant Szafarski also resigned from

Plaintiff and began working for Campbell as a National Sales Manager, allegedly having been

recruited by Smith. (Id. at ¶¶ 54, 63.) Both Szafarski and Smith attended exit interviews, during

which “they were reminded [by Plaintiff] of their obligations to safeguard CLC’s confidential

information and trade secrets as well as to return any of CLC’s tangible or intellectual property.” (Id.

at ¶ 55.) Both Szafarski and Smith returned their company laptops and Plaintiff subsequently

terminated Smith’s access to Plaintiff’s remote desk-site and Salesforce. (Id. at ¶ 56.) However, due

to an “internal error,” Szafarski’s access to CRM (including Salesforce) was not terminated when her

employment ended. (Id. at ¶ 7.)

       Plaintiff alleges that Campbell “is a travel company, seeking to expand into the workforce

lodging market.” (Id. at ¶ 18.) Plaintiff alleges that Campbell “built its reputation as a business and

leisure travel company catering to individuals and companies under the brand name Campbell

Travel.” (Id. at ¶ 61.) Campbell helped its clients coordinate hotels, airfare, and vehicle rental

primarily through the Global Distribution System but, according to Plaintiff, Campbell “did not

specialize in workforce lodging, consolidated billing, or offering proprietary rates.” (Id.) Plaintiff

alleges that Campbell recently “launched a new brand – Campbell Lodging – which directly competes

with CLC for corporate clients in need of workforce lodging solutions.” (Id. at ¶ 62.) Plaintiff claims


                                                   4
    Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 5 of 23. PageID #: 130




that “Campbell hired Smith and Szafarski to serve as National Sales Managers for its new venture in

workforce lodging – positions that are substantially similar to their roles at CLC.” (Id. at ¶ 63.)

         On August 2, 2021, Plaintiff (through its General Counsel Edward Grasse) sent Cease and

Desist Letters to Campbell, Szafarski, and Smith. (Id. at ¶ 67.) See also Doc. No. 1-6. Despite

receiving these letters, however, Defendants allegedly “continued their nefarious conduct without

remorse.” (Doc. No. 1 at ¶ 67.) In particular, Plaintiff alleges that Szafarski “accessed CLC’s CRM

for weeks without CLC’s consent following the end of employment,” at which time she “reviewed

contact information and opportunity reports for a multitude of CLC clients with whom she did not

work while employed by CLC.” (Id. at ¶ 68.) Citing Log-in Activity reports obtained from

Salesforce, Plaintiff claims that Szafarski accessed Salesforce nineteen (19) times between June 6,

2021 and August 4, 2021. (Id. at ¶ 69.) See also Doc. No. 1-7. The Verified Complaint sets forth a

chart identifying the information accessed by Szafarski during this time period. (Doc. No. 1 at ¶ 71.)

Among other things, this chart indicates that, after she left her employment at CLC, Szafarski

accessed CLC’s account information regarding over twenty of Plaintiff’s clients. (Id.) Szafarski also

allegedly accessed contact information regarding various clients, as well as internal CLC reports

entitled “Opps Closing Next 30 Days—Field Sales” and “Opps Closed- QTD- Field Sales.”2 (Id.) In

addition, Szafarski allegedly “analyzed the user profile of Smith, which includes information




2
  Plaintiff alleges that “[b]oth reports contain substantial amounts of confidential and proprietary information related to
CLC’s opportunities or prospects, including: the estimated nights per year each opportunity will book through CLC; the
program selected by the client, the transaction and annual fees associated with the opportunity; the projected or actual
close date; the stage of the opportunity (for example if a formal presentation has been given, if the opportunity is being
qualified, or if the opportunity has converted to a client and is closed); and the last activity on the account.” (Doc. No. 1
at ¶ 74.) Plaintiff further states that “[b]oth reports contain a disclaimer ‘Confidential Information – Do Not Distribute.’”
(Id. at ¶ 75.)
                                                             5
  Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 6 of 23. PageID #: 131




regarding the accounts Smith serviced and the opportunities Smith developed while employed by

CLC.” (Id. at ¶ 72.)

       On August 4, 2021, Plaintiff froze Szafarksi’s account. (Id. at ¶ 77.) Two days later, on

August 6, 2021, Plaintiff (through outside counsel) sent a second Cease and Desist Letter, this time

addressed to Szafarski, Smith, and attorney Gena Gold. (Doc. No. 1-8.) Therein, Plaintiff states as

follows:

       Our firm represents Corporate Lodging Consultants, Inc. (“CLC” or the “Company”).
       You received correspondence from CLC’s General Counsel Edward Grasse earlier
       this week. At present, we have not heard anything from Ms. Smith or Ms. Szafarski.
       We had a brief telephone call with Ms. Gold representing Campbell Lodging, but we
       have not received anything in writing from her.

       Since Mr. Grasse sent his letters on Monday, we have accumulated substantial
       evidence of wrongdoing on the part of Ms. Smith, Ms. Szafarski, and Campbell
       Lodging (collectively, the “Campbell Parties”). We know that Ms. Szafarski accessed
       CLC’s Sharepoint site on numerous occasions after the end of her employment with
       CLC. We suspect that this is only the tip of the iceberg with respect to CLC
       information that Ms. Smith and/or Ms. Szafarski retained after the end of their
       employment. We know that Ms. Szafarski told Cindy Rudovich (her supervisor at
       CLC) that she was going to move into incentive travel, but that she has instead been
       performing workforce lodging work for Campbell, which is exactly what she did for
       CLC and which is directly competitive. We know that Ms. Szafarski has been
       soliciting CLC clients, almost certainly while in possession of CLC trade secrets that
       she took from Salesforce before and/or after the end of her employment. And we
       know that Campbell did not offer workforce lodging services before it hired Ms. Smith
       and Ms. Szafarski, which leads CLC to the conclusion that Campbell is using CLC’s
       trade secrets, as well as Ms. Smith’s services in violation of her Employment
       Covenants Agreement, to build a brand-new business. In other words, Campbell is
       choosing to steal what would take it too much time or money to build for itself.

       We have commenced drafting complaints and motions for temporary restraining
       orders that we intend to file in federal court. We plan to assert claims for breach of
       contract, tortious interference with contractual rights, and violations of state trade
       secret protection statutes, the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C.
       § 1831 et seq., and the federal Computer Fraud and Abuse Act (“CFAA”). We plan to
       push forward with these legal actions seeking injunctive relief and money damages.
       Please let us know if you have any questions or would like to discuss. We expect to
       hear from all of you by the close of business on Monday.

                                                 6
  Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 7 of 23. PageID #: 132




(Id.)

        Plaintiff asserts that, despite its Cease and Desist Letters, Defendant Szafarski contacted one

of Plaintiff’s clients (identified as “Client 1”) and “pitched room rates for lodging at the WoodSpring

Suites in Montgomery, Alabama.” (Doc. No. 1 at ¶ 82.) Plaintiff alleges that, as a result of her access

to Plaintiff’s confidential information, Szafarski was able to “undercut CLC’s business and provide

a cheaper quote to Client 1 on behalf of Campbell.” (Id.) Szafarski also allegedly pitched Client 1

on deals for lodging in Tennessee, which Plaintiff claims is “another lodging project that CLC was

actively negotiating for Client 1.” (Id. at ¶ 83.) Plaintiff avers that “Client 1 contacted CLC to discuss

Szafarski’s deal and ask that CLC match her prices or lose its business.” (Id. at ¶ 84.)

        Additionally, Plaintiff alleges that “Szafarski and Smith approached Client 2 – a high-earning

account for CLC – to switch its business to Campbell.” (Id. at ¶ 85.) According to Plaintiff,

“Szafarski contacted Client 2 on the personal cell phone of Client 2’s representative and left a

message to discuss the company’s workforce lodging needs.” (Id.) Plaintiff alleges that “[t]he fact

that Szafarski contacted a Client 2 representative on the representative’s cell phone is further evidence

that she has obtained and used CLC trade secret information, as she did not service Client 2 for CLC

and therefore would be unlikely to have the representative’s cell phone number.” (Id. at ¶ 87.)

Finally, Plaintiff alleges that “[b]oth Client 2 and Client 1 were included on the most recent Monthly

Production Report and the Closed Opp Report that were sent to CLC’s sales directors only days

before Szafarski and Smith quit and joined Campbell.” (Id. at ¶ 87.) Plaintiff alleges, upon

information and belief, that “Smith and/or Szafarski retained the Monthly Production Report and/or

Closed Opp Report and used CLC’s confidential customer information from this report to generate



                                                    7
  Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 8 of 23. PageID #: 133




leads for Campbell.” (Id.) Plaintiff alleges that Szafarski and Smith have continued to contact

Plaintiff’s clients in an attempt to move their business from Plaintiff to Campbell. (Id. at ¶ 88.)

           b. Procedural History

       On August 18, 2021, Plaintiff filed a Verified Complaint for Damages and Injunctive Relief

in this Court against Defendants Szafarski and Campbell. (Doc. No. 1.) Therein, Plaintiff alleges

claims for (1) violations of the Defend Trade Secrets Act, 18 U.S.C. § 1831, et seq. (Count One); (2)

violations of the Ohio Uniform Trade Secrets Act, Ohio Rev. Code § 1333.61 (Count Two); (3)

violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (Count Three); (4) unjust

enrichment; and (5) injunctive relief. (Id.) Plaintiff seeks a TRO, preliminary and permanent

injunctive relief, compensatory and punitive damages, pre- and post-judgment interest, attorneys’

fees and costs. (Id. at pp. 25-26.)

       On the same day, Plaintiff also filed a Motion for TRO, Preliminary Injunction, and Expedited

Hearing with Memorandum of Law in Support. (Doc. No. 3.) Therein, Plaintiff seeks a temporary

restraining order requiring Defendants “and all those acting in concert with them” to:

       (a) return to CLC all confidential, proprietary and trade secret information belonging
       to CLC that is within their possession;

       (b) refrain from retaining, using or disclosing confidential, proprietary and trade secret
       information belonging to CLC;

       (c) make available for inspection and/or imaging any computers, tablets, smartphones,
       external storage devices, personal data devices, or ESI storage accounts (such as
       cloud-based storage accounts) on which Szafarski or Smith accessed and/or retained
       CLC’s confidential information or trade secrets as well as any and all Cloud-based file
       management accounts (including Gmail, iCloud, and Dropbox), email accounts, or
       other devices or accounts on which CLC’s information could reside; and

       (d) make available for inspection and/or imaging any computers, tablets, smartphones,
       personal data devices, email accounts, or ESI storage accounts (such as cloud-based
       storage accounts) on which Defendants contacted, attempted to contact or otherwise

                                                   8
     Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 9 of 23. PageID #: 134




          communicated with any CLC customer for the purpose of soliciting, developing,
          maintaining or servicing business in competition with CLC.

(Id. at p. 17.) Plaintiff also requests entry of a preliminary injunction, enjoining and restraining

Defendants from the conduct set forth above “with the preliminary injunction hearing to take place

after the completion of expedited discovery in the matter.” (Id.)

          On August 19, 2021, the Court conducted a telephonic status conference with the counsel for

Plaintiff; counsel for Defendant Szafarski; Defendant Szafarski; and Robert Campbell, CEO of

Defendant Campbell Resources.3 During the conference, the Court heard argument from all parties

regarding Plaintiff’s requests for a temporary restraining order and expedited discovery. After

discussion, the Court stated that it would grant Plaintiff’s Motion for TRO in part and, further, that it

would allow the parties to engage in limited, expedited discovery. The Court noted that it would

issue a written ruling on both of these issues forthwith. In addition, after discussion with counsel, all

parties agreed to schedule an in-person Preliminary Injunction Hearing on October 1, 2021.4 See

Non-Document Order dated August 19, 2021.

    II.   Standard of Review

          “A Temporary Restraining Order (‘TRO’) is an emergency measure.” Hartman v. Acton, ---

F.Supp.3d---, 2020 WL 1932896 at * 1 (S.D. Ohio April 21, 2020) (citing McGirr v. Rehme, 2017

WL 1426456 at * 1 (S.D. Ohio Apr. 21, 2017)). Federal Rule of Civil Procedure 65(b) requires a




3
 As noted supra, Ms. Gold, counsel for Defendant Campbell, was also present but, as she is not admitted in the State of
Ohio, she did not speak on behalf of Defendant Campbell during the conference. The Court did, however, permit Ms.
Gold to communicate with Mr. Campbell to provide legal advice, as necessary, during the conference.
4
  The parties agreed that Mr. Campbell is not required to attend the Preliminary Injunction Hearing, due to his pre-existing
travel plans. The parties further agreed that Teri Goins will attend the hearing in his place as representative for Defendant
Campbell.
                                                             9
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 10 of 23. PageID #: 135




Court to examine, on application for a temporary restraining order, whether “specific facts in an

affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or damage

will result to the movant.” Fed. R. Civ. P. 65(b)(1)(A). A temporary restraining order is meant “to

prevent immediate and irreparable harm to the complaining party during the period necessary to

conduct a hearing on a preliminary injunction.” Dow Chemical Co. v. Blum, 469 F. Supp. 892, 901

(E.D. Mich. 1979). See also Hartman, 2020 WL 1426456 at * 1.

        In determining whether to impose a TRO, the Court considers the same four factors as are

considered for a preliminary injunction: (1) whether plaintiff has a substantial likelihood or

probability of success on the merits; (2) whether plaintiff will suffer irreparable injury if the relief is

not granted; (3) whether the injunctive relief would unjustifiably harm a third party; and (4) whether

the public interest would be served by issuing the injunctive relief. See Frisch's Restaurant, Inc. v.

Shoney's Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); Am. Family Life Ins. Co. v. Hagan, 266 F. Supp.2d

682, 687 (N.D. Ohio 2002). The test is a flexible one and the factors are not prerequisites to be met

but considerations that must be balanced against each other. See Leary v. Daeschner, 228 F.3d 729,

736 (6th Cir. 2000) (citing cases); In re DeLorean Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985).

The plaintiff bears the burden of establishing entitlement to the extraordinary remedy of a temporary

restraining order. See Jones v. Caruso, 569 F.3d 258, 265 (6th Cir. 2009) (citations omitted).

       While no single factor is determinative, “a finding that there is simply no likelihood of success

on the merits is usually fatal.” Gonzales v. Nat'l Bd. of Med. Examiners, 225 F.3d 620, 625 (6th Cir.

2000). In addition, in the context of a temporary restraining order, there is emphasis on consideration

of irreparable harm in order to preserve the status quo. See Just Funky, LLC v. Boom Trendz, LLC,

2021 WL 2635377 at * 2 (N.D. Ohio June 25, 2021); Reid v. Hood, 2011 WL 251437 at *2 (N.D.


                                                    10
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 11 of 23. PageID #: 136




Ohio Jan. 26, 2011); Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 226 (6th Cir. 1996)

(“[T]he purpose of a TRO under Rule 65 is to preserve the status quo so that a reasoned resolution of

a dispute may be had.”).

III.   Analysis

       A.        Likelihood of Success on the Merits

       First, the Court considers whether Plaintiff “has demonstrated ‘a strong likelihood of success

on the merits.’” Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535,

543 (6th Cir. 2007) (quoting Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005)). “In

order to establish a likelihood of success on the merits of a claim, a plaintiff must show more than a

mere possibility of success.” Six Clinics Holding Corp., II v. Cafcomp Systems, Inc., 119 F.3d 393,

402 (6th Cir. 1997). Nonetheless, “it is ordinarily sufficient if the plaintiff has raised questions going

to the merits so serious, substantial, difficult, and doubtful as to make them a fair ground for litigation

and thus for more deliberate investigation.” Id.

            Plaintiff first claims that Defendants misappropriated its trade secrets in violation of the

Defense of Trade Secrets Act (“DTSA”) and Ohio Uniform Trade Secrets Act (“OUTSA”). The

definition of a trade secret and requirements for establishing misappropriation of trade secrets are

substantially the same under the DTSA and OUTSA. See Aday v. Westfield Ins. Co., 486 F. Supp.3d

1153, 1160, n.6 (S.D. Ohio 2020) (collecting cases and citing among authority H.R. REP. 114-529

(“While other minor differences between the UTSA and Federal definition of a trade secret remain,

the Committee does not intend for the definition of a trade secret to be meaningfully different from

the scope of that definition as understood by courts in States that have adopted the UTSA.”)); Just

Funky, LLC, 2021 WL 2635377 at * 6 (same). In order to prevail on a misappropriation of trade


                                                    11
    Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 12 of 23. PageID #: 137




secrets claim under the Ohio Uniform Trade Secrets Act, a plaintiff must prove: (1) the existence of

a trade secret; (2) the acquisition of a trade secret as a result of a confidential relationship; and (3) the

unauthorized use of a trade secret. See Tomaydo-Tomahdo, LLC v. Vozary, 82 N.E.3d 1180, 1184

(Ohio App. 8th Dist. 2017). See also Goken America, LLC v. Bandepalya, 2014 WL 6673830 at * 5

(S.D. Ohio Nov. 24, 2014).

         1.       Existence of a Trade Secret

         The term “trade secret” is defined in the OUTSA as follows:

         (D) “Trade secret” means information, including the whole or any portion or phase of
         any scientific or technical information, design, process, procedure, formula, pattern,
         compilation, program, device, method, technique, or improvement, or any business
         information or plans, financial information, or listing of names, addresses, or
         telephone numbers, that satisfies both of the following:

         (1) It derives independent economic value, actual or potential, from not being
         generally known to, and not being readily ascertainable by proper means by, other
         persons who can obtain economic value from its disclosure or use.

         (2) It is the subject of efforts that are reasonable under the circumstances to maintain
         its secrecy.

Ohio Rev. Code § 1333.61(D). See also MP TotalCare Services, Inc. v. Mattimoe, 648 F. Supp.2d

956, 965 (N.D. Ohio 2009).5 Courts consider six factors to determine whether an item constitutes a

trade secret:

         (1) The extent to which the information is known outside the business; (2) the extent
         to which it is known to those inside the business, i.e., by the employees; (3) the
         precautions taken by the holder of the trade secret to guard the secrecy of the
         information; (4) the savings effected and the value to the holder in having the


5
  Similarly, the DTSA defines the term “trade secret” as “all forms and types of financial, business, scientific, technical,
economic, or engineering information . . . , whether tangible or intangible, and whether or how stored, compiled, or
memorialized physically, electronically, graphically, photographically, or in writing if-- (A) the owner thereof has taken
reasonable measures to keep such information secret; and (B) the information derives independent economic value, actual
or potential, from not being generally known to, and not being readily ascertainable through proper means by, another
person who can obtain economic value from the disclosure or use of the information.” 18 U.S.C. § 1839(3).
                                                            12
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 13 of 23. PageID #: 138




       information as against competitors; (5) the amount of effort or money expended in
       obtaining and developing the information; and (6) the amount of time and expense it
       would take for others to acquire and duplicate the information.

State ex rel. Besser v. Ohio State Univ., 89 Ohio St.3d 396, 732 N.E.2d 373, 378 (2000). See also

Salemi v. Cleveland Metroparks, 145 Ohio St.3d 408, 414, 49 N.E.2d 1296, 1302 (2016).

       Here, Plaintiff alleges that “the customer information, including customer point of contact,

private contact information, opportunity reports, CLC sales notes, and specific pricing that Szafarski

accessed on CLC’s CRM and Intranet following her departure from CLC are trade secrets of CLC”

that are subject to protection under the DTSA and OUTSA. (Doc. No. 1 at ¶¶ 90, 105.) Plaintiff

argues that this customer information is not publicly available or known outside of CLC and the

amount of time and expense that it would take for others to develop it is considerable. (Doc. No. 3

at pp. 7-8.) Further, Plaintiff maintains that it takes reasonable steps to protect this information,

including (1) limiting access to those employees with a need to know the information accessed; (2)

requiring employees to review and acknowledge the Company’s confidentiality and data protection

policies; (3) requiring its sales and key employees to sign confidentiality and non-disclosure

agreements; (4) IT security measures, such as password protection for all computers and segregation

of certain files so that only employees with a need to access or edit the files can do so; and (5) exit

procedures to remind employees of their obligation to return CLC property. (Id.)

       The Court finds that there is a substantial likelihood that Plaintiff will be able to establish the

existence of a trade secret. As an initial matter, both the OUTSA and DTSA specifically define a

“trade secret” as including business and financial information. See Ohio Rev. Code § 1333.61(D);

18 U.S.C. § 1839(3). Moreover, courts have held that customer lists, pricing information, sales and

marketing strategies, and other business information can constitute “trade secrets” under the OUTSA


                                                   13
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 14 of 23. PageID #: 139




provided the other requirements of that statute are met. See also Kuvedina, LLC v. Cognizant

Technology Solutions, 946 F.Supp.2d 749, 756 (S.D. Ohio 2013); Avery Dennison Corp v. Kitsonas,

118 F.Supp.2d 848, 854 (S.D. Ohio 2000). Likewise, federal courts have held that customer lists,

pricing information, sales and marketing strategies, and other business information can constitute

“trade secrets” under the DTSA provided the other requirements of that statute are met. See e.g.,

Vendavo, Inc. v. Long, et al., 2019 WL 4139000 at * 6- 11 (N.D. Ill. Aug. 30, 2019); API Americas

Inc. v. Miller, 380 F.Supp.3d 1141, 1148 (D. Kan. Apr. 5, 2019); Select Energy Services, Inc., v.

Mammoth Energy Services, Inc., 2019 WL 1434586 at * 5-6 (W.D. Okl. March 20, 2019).

       In addition, as detailed above, Plaintiff asserts that its customer and business information is

not publicly available or known outside of CLC and, further, that it takes a number of steps to protect

this confirmation information. The ‘secrecy’ requirement in trade secret law is not a demand of

absolute secrecy.” CPG Products Corp. v. Mego Corp., 1981 WL 59413 (S.D. Ohio Jan. 12, 1981).

See also Dayton Superior v. Yan, 2013 WL 1694838 at * 13 (S.D. Ohio 2013). Rather, “courts are

generally concerned with whether the trade secret owner has taken reasonable measures to protect

the confidential information.” Dayton Superior, 2013 WL 1694838 at * 13. Efforts to restrict

physical access to trade secrets and requiring employees to execute confidentiality agreements have

been found to be reasonable steps to protect trade secrets. See, e.g., Fred Siegel Co., LPA v. Arter &

Hadden, 85 Ohio St.3d 171, 707 N.E.2d 853, 862 (1999) (finding trade secret status justified where

defendant kept client list on a password-protected computer, kept hard copies in office cabinets which

were sometimes locked, and “probably” told its employees that its customer list were confidential);

Valco Cincinnati, Inc. v. N & D Machining Service, Inc., 24 Ohio St.3d 41, 492 N.E.2d 814, 818

(1986) (finding trade secret status justified where employer kept plant locked, screened all visitors,


                                                  14
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 15 of 23. PageID #: 140




and restricted access to drawings contended to be trade secrets). The protection of computerized

records through password-based access restrictions has also been deemed reasonable protection. See,

e.g, The Rightthing, LLC v. Brown, 2009 WL 249694 at *8 (N.D. Ohio Feb. 2, 2009).

        Here, Plaintiff asserts that it implemented password-based access protections, required its

employees to review and acknowledge CLC’s confidentiality and data protection policies, required

certain of its sales employees to sign confidentiality and non-disclosure agreements, and maintained

various policies to protect its confidential information. (Doc. No. 1 at ¶¶ 30-32.) The Court finds

that there is a substantial likelihood that Plaintiff will succeed in demonstrating that it satisfied the

second and third factors set forth above, i.e., that it took reasonable efforts to maintain the secrecy of

its confidential information.

        Finally, in its Verified Complaint, Plaintiff maintains that it took over 40 years and hundreds

of thousands of dollars for it to develop the confidential customer information stored in Salesforce.

(Doc. No. 1 at ¶¶ 25-27.) In light of these averments, the Court finds, for purposes of the instant

motion, that there is a substantial likelihood that Plaintiff will succeed in demonstrating that it

satisfied the fourth, fifth, and sixth factors noted above; i.e., the savings effected and the value to the

holder in having the information as against competitors; the amount of effort or money expended in

obtaining and developing the information; and the amount of time and expense it would take for

others to acquire and duplicate the information.

                2. Acquisition of a Trade Secret as a Result of a Confidential Relationship

        Plaintiff must also demonstrate a substantial likelihood of success in demonstrating that

Defendants acquired CLC’s trade secrets as a result of a confidential relationship. “A confidential

relationship may be inferred from the circumstances surrounding the relationship between the owner


                                                    15
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 16 of 23. PageID #: 141




of the trade secret and the defendant.” Dayton Superior Corp., 2013 WL 1694838 at * 15 (citing

Vanguard Transportation Systems, Inc. v. Edwards Transfer & Storage Co., General Commodities

Division, 673 N.E.2d 182, 185–86 (Ohio Ct. App. 10th Dist. 1996)). Further, where an express

agreement bars disclosure of trade secrets, the defendant acquires trade secrets through a confidential

relationship. MEMC Electronic Materials v. Balakrishnan, 2012 WL 3962905 at *7 (S.D. Ohio

Sept.11, 2012).

       Here, Plaintiff asserts that Defendant Szafarski was formerly employed by Plaintiff as a Junior

Sales Director and was given access to Salesforce, Talon and Genesis systems, and Plaintiff’s

Intranet. (Doc. No. 1 at ¶¶ 33, 35, 36, 37, 38.) Plaintiff further avers that Szafarski was expressly

aware of CLC’s confidentiality and non-disclosure requirements, by virtue of the fact that she

acknowledged receipt of Plaintiff’s Non-Disclosure Agreement and was subject to Plaintiff’s various

policies, including its confidentiality policies. (Id. at ¶¶ 32, 40; Doc. No. 1-3.) Thus, the Court finds

there is a substantial likelihood that Plaintiff will demonstrate that Defendant Szafarski (and, by

extension, Defendant Campbell) acquired Plaintiff’s trade secrets as a result of a confidential

relationship.

                3.     Unauthorized Use of a Trade Secret

       Lastly, Plaintiff must demonstrate a substantial likelihood of success in demonstrating

Defendants’ unauthorized use (or misappropriation) of a trade secret.            The OUTSA defines

misappropriation as follows:

       (B) “Misappropriation” means any of the following:

       (1) Acquisition of a trade secret of another by a person who knows or has reason to
       know that the trade secret was acquired by improper means;



                                                   16
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 17 of 23. PageID #: 142




       (2) Disclosure or use of a trade secret of another without the express or implied consent
       of the other person by a person who did any of the following:

          (a) Used improper means to acquire knowledge of the trade secret;

          (b) At the time of disclosure or use, knew or had reason to know that the
          knowledge of the trade secret that the person acquired was derived from or
          through a person who had utilized improper means to acquire it, was acquired
          under circumstances giving rise to a duty to maintain its secrecy or limit its use,
          or was derived from or through a person who owed a duty to the person seeking
          relief to maintain its secrecy or limit its use;

          (c) Before a material change of their position, knew or had reason to know that
          it was a trade secret and that knowledge of it had been acquired by accident or
          mistake.

Ohio Rev. Code § 1333.61(B). Similarly, the DTSA defines misappropriation as requiring the

acquisition or disclosure of an improperly acquired trade secret. See 18 U.S.C. § 1839(5).

       Here, Plaintiff avers that, after resigning from her employment at CLC, Szafarski repeatedly

accessed Plaintiff’s confidential and proprietary information saved in Salesforce without permission.

(Doc. No. 1 at ¶¶ 6, 68, 69, 71; Doc. No. 1-7.) Plaintiff further alleges that Szafarski then used the

confidential information that she improperly obtained from Salesforce to solicit two of Plaintiff’s

clients. (Id. at ¶¶ 82-88.) Of particular note, Plaintiff avers that Szafarski used CLC’s confidential

customer pricing information to “undercut CLC’s business and provide a cheaper quote to Client 1

on behalf of Campbell.”       (Id. at ¶ 82.) Further, Plaintiff states that Szafarski used a client

representative’s cell phone number (which she could only have obtained through her improper access

to Salesforce) to solicit one of Plaintiff’s clients. (Id. at ¶¶ 85-87.) Based on the above, the Court

finds there is a substantial likelihood that Plaintiff will be able to demonstrate Defendants’

unauthorized use of Plaintiff’s trade secrets.




                                                  17
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 18 of 23. PageID #: 143




        Accordingly, and for all the reasons set forth above, the Court finds that Plaintiff has shown

a substantial likelihood of success on the merits of its DTSA and OUTSTA claims. This factor,

therefore, weighs in favor of granting Plaintiff’s request for a temporary restraining order in part.

Specifically, the Court finds that this factor weighs in favor of granting Plaintiff’s request that

Defendants and all those acting in concert with Defendants be ordered to (a) return to Plaintiff all

confidential, proprietary, and trade secret information belonging to Plaintiff that is within their

possession; and (b) refrain from retaining, using, or disclosing confidential proprietary, and trade

secret information belonging to Plaintiff.6 (Doc. No. 3 at p. 17.)

        B.       Irreparable Injury

        “[T]he second factor that a court must consider when deciding whether to issue a preliminary

injunction is whether the plaintiff will suffer irreparable injury without the injunction.” Certified

Restoration, 511 F.3d at 550. Plaintiff asserts that without a preliminary injunction, it will suffer

irreparable injury from the loss of fair competition, the loss of its goodwill, and the misuse of its

confidential information. (Doc. No. 3 at pp. 12-13.) For the following reasons, the Court concludes

that Plaintiff has established that a temporary restraining order is necessary to prevent irreparable

harm.




6
   As noted above, Plaintiff also asks the Court to order Defendants to (1) make available for inspection and/or imaging
any computers, tablets, smartphones, external storage devices, personal data devices, or ESI storage accounts (such as
cloud-based storage accounts) on which Szafarski or Smith accessed and/or retained CLC’s confidential information or
trade secrets as well as any and all Cloud-based file management accounts (including Gmail, iCloud, and Dropbox), email
accounts, or other devices or accounts on which CLC’s information could reside; and (2) make available for inspection
and/or imaging any computers, tablets, smartphones, personal data devices, email accounts, or ESI storage accounts (such
as cloud-based storage accounts) on which Defendants contacted, attempted to contact or otherwise communicated with
any CLC customer for the purpose of soliciting, developing, maintaining or servicing business in competition with CLC.
See Doc. No. 3 at p. 17. The Court declines to do so at this time. Rather, as discussed below, the parties may address
these issues through expedited discovery and at the Preliminary Injunction Hearing set for October 1, 2021.
                                                          18
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 19 of 23. PageID #: 144




       A plaintiff’s injury is considered “irreparable if it is not fully compensable by monetary

damages.” Overstreet v. Lexington-Fayette Urban County Gov’t, 305 F.3d 566, 578 (6th Cir. 2002).

“[A]n injury is not fully compensable by money damages if the nature of the plaintiff’s loss would

make damages difficult to calculate.” Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992).

According to the Sixth Circuit, “[t]he loss of customer goodwill often amounts to irreparable injury

because the damages flowing from such losses are difficult to compute.” Id. at 512. See also Collins

Inkjet Corp. v. Eastman Kodak Co., 781 F.3d 264, 279 (6th Cir. 2015) (holding that “[i]t is appropriate

to use a preliminary injunction to avoid harms to goodwill and competitive position” where there is

a “realistic prospect of lost sales and market share.”)

       In this case, without an injunction, Defendants would be free to take advantage of Plaintiff’s

confidential information and the goodwill that Szafarski established while at Plaintiff with her former

customers to compete with Plaintiff. This would irreparably harm Plaintiff, as the resulting damages

from the loss of Plaintiff’s goodwill and the loss of fair competition from Defendants’ conduct would

be difficult to calculate. Indeed, Plaintiff avers that Szafarski has already solicited at least two of

Plaintiff’s clients by using Plaintiff’s confidential information and that it has already suffered harm

as a result. Thus, this factor also favors the issuance of a temporary restraining order.

       C.      Harm to Others

       Next, the Court must consider “whether a preliminary injunction would cause substantial

harm to others.” Flight Options, LLC v. International Brotherhood of Teamsters, Local 1108, 863

F.3d 529, 540 (6th Cir. 2017). Plaintiff asserts that a temporary restraining order would not affect

third parties and that it would only prevent Defendants from benefitting through the improper use of

Plaintiff’s confidential information and goodwill. (Doc. No. 3 at pp. 15-17.) In this regard, Plaintiff


                                                   19
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 20 of 23. PageID #: 145




notes, in particular, that it is not seeking to prevent Defendant Szafarski from working at Campbell

and, further, that it is “not trying to stop Defendants from building their own workforce lodging

business from customers other than those currently serviced by CLC.” (Id. at p. 16.) Rather, “[i]t

simply wishes to prevent Defendants from using CLC’s trade secrets.” (Id.)

        In light of the above, the Court concludes that any incidental harm to others would be minimal

and does not weigh against granting a temporary restraining order to the limited extent described

above. “In assessing a motion for a preliminary injunction, this Court must consider whether the

preliminary injunction would harm the party enjoined or others, and if so, whether such harm

outweighs any irreparable harm established by the party seeking the injunction.” Extracorporeal

Alliance, L.L.C. v. Rosteck, 285 F. Supp.2d 1028, 1045 (N.D. Ohio 2003). Here, the Court finds that

neither Defendant Szafarski, Defendant Campbell, or Ms. Smith would be harmed by the issuance of

the temporary restraining order, as limited above. Accordingly, the Court finds that this factor weighs

in favor of granting the temporary restraining order as well.

        D.       Public Interest

        The fourth and final factor courts must consider when granting a temporary restraining order

is “whether the public interest will be served by an injunction.” Flight Options, 863 F.3d at 540.

Plaintiff asserts that the public interest in preventing unfair competition supports the issuance of a

temporary restraining order. (Doc. No. 3 at p. 16-17.) The Court agrees and finds that this factor

weighs in favor of injunctive relief.7

        E.       Bond



7
  Because the Court finds that the four factors weigh in favor of granting a temporary restraining order with respect to
Plaintiff’s DTSA and OUTSA claims, the Court need not address Plaintiff’s arguments with respect to its claim under the
Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq.
                                                          20
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 21 of 23. PageID #: 146




       Because all of the factors favor the issuance of a temporary restraining order, the Court will

grant Plaintiff’s Motion for TRO as set forth above. Pursuant to Fed. R. Civ. P. 65(c), courts “may

issue a preliminary injunction or a temporary restraining order only if the movant gives security in

an amount that the court considers proper to pay the costs and damages sustained by any party found

to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c).

       Here, Plaintiff is not seeking to prevent either Defendant from engaging in business that does

not relate to, or involve, Plaintiff's confidential information. Thus, the Court finds (and the parties

agreed during the August 19, 2021 status conference) that there is little likelihood that Defendants

will have suffered any monetary damage in the event that the instant temporary restraining order was

improperly entered. Thus, the Court finds that bond is not necessary under the specific circumstances

presented herein. However, as discussed during the status conference, once Defendant Campbell

retains counsel, it may make an appropriate motion for bond, if it so chooses.

       F.      Expedited Discovery

       Plaintiff has also requested expedited discovery in order to prepare for the upcoming

Preliminary Injunction hearing, which is currently set for October 1, 2021. After discussion with the

parties, the Court agrees that the parties may engage in limited, expedited discovery as follows.

       Prior to the Preliminary Injunction hearing, the parties may exchange written discovery

requests (including interrogatories and requests for production of documents) so long as they are

reasonable in scope and not unduly burdensome. In addition, the parties may conduct depositions,

so long as counsel cooperates in the scheduling of these deposition and makes every effort to avoid

unduly burdensome deposition requests. In this regard, the Court notes that the parties have agreed




                                                  21
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 22 of 23. PageID #: 147




that, if Plaintiff wishes to depose Mr. Campbell, Plaintiff shall conduct this deposition prior to

September 17, 2021, in order to accommodate Mr. Campbell’s pre-existing travel plans.

        In addition, and prior to the Preliminary Injunction Hearing, the Court directs the parties to

work together to arrive upon a process or protocol for conducting a forensic examination of

Defendants’ electronic devices and accounts which were used to access (or may contain) Plaintiff’s

confidential information or trade secrets; and/or on which Defendants contacted, attempted to contact,

or otherwise communicated with any of Plaintiff’s customers for the purpose of soliciting business

in competition with Plaintiff.

        In the event the parties are unable to agree regarding the expedited discovery authorized by

this Order, the parties are advised to follow this Court’s Discovery Dispute Order, which is located

on the website for the United States District Court, Northern District of Ohio. See also Local Rule

37.1.

IV.     Conclusion

        For the reasons set forth above, Plaintiff’s Motion for TRO, Preliminary Injunction, and

Expedited Hearing (Doc. No. 3) is GRANTED IN PART and DENIED IN PART as follows. IT IS

HEREBY ORDERED that:

        A.     Defendants and all those acting in concert with them shall:

              (i) return to CLC all confidential, proprietary and trade secret information
              belonging to CLC that is within their possession; and

              (ii) refrain from retaining, using or disclosing confidential, proprietary and
              trade secret information belonging to CLC.

        B.     The parties shall conduct expedited discovery prior to the Preliminary Injunction
               Hearing as set forth above.



                                                   22
 Case: 1:21-cv-01611-PAB Doc #: 7 Filed: 08/20/21 23 of 23. PageID #: 148




      C.     The Court shall conduct an in-person preliminary injunction hearing at 9:00 a.m. on
             October 1, 2021 in Chambers 16A.

      IT IS SO ORDERED.




                                                   s/Pamela A. Barker
                                                  PAMELA A. BARKER
Date: August 20, 2021                             U. S. DISTRICT JUDGE




                                             23
